                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


              M.B.M.G.,
                             Plaintiff,                   CIVIL ACTION FILE NO.
                  v.                                      1:18-CV-3488-JFK
              COMMISSIONER, SOCIAL
              SECURITY ADMINISTRATION,
                             Defendant.


                                      FINAL OPINION AND ORDER

                   Plaintiff in the above-styled case brings this action pursuant to § 205(g) of the

             Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of the final decision

             of the Commissioner of the Social Security Administration which denied her disability

             application.   For the reasons set forth below, the court ORDERS that the

             Commissioner’s decision be AFFIRMED.

             I.    Procedural History

                   Plaintiff filed an application for a period of disability and disability insurance

             benefits on February 5, 2015, alleging that she became disabled on September 15,

             2014. [Record (“R.”) at 16, 215-19]. After Plaintiff’s application was denied initially

             and upon reconsideration, a hearing was held by an Administrative Law Judge (“ALJ”)



AO 72A

(Rev.8/82)
             on June 19, 2017. [R. at 16, 33-62, 78-104]. The ALJ issued a decision denying

             Plaintiff’s claim on November 7, 2017, and the Appeals Council denied Plaintiff’s

             request for review on May 25, 2018. [R. at 1-6, 16-27]. Plaintiff filed a complaint in

             this court on July 23, 2018, seeking judicial review of the final decision of the

             Commissioner.     [Doc. 3].    The parties have consented to proceed before the

             undersigned Magistrate Judge.

             II.   Facts

                   The ALJ found that, through the date last insured, Plaintiff had the following

             impairments which are “severe” within the meaning of the Social Security regulations:

             cervical radiculopathy and ischemic heart disease. [R. at 18]. The ALJ also found that

             Plaintiff had the following non-severe impairments: obesity, osteoarthritis, migraine

             headaches, essential hypertension, and depression. [R. at 19]. Despite the presence

             of these impairments, the ALJ found that, through the date last insured, Plaintiff did

             not have an impairment or combination of impairments that met or medically equaled

             the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

             Appendix 1. [R. at 19-20]. The ALJ found that, through the date last insured, Plaintiff

             was unable to perform any of her past relevant work, however, that there were jobs that

             existed in significant numbers in the national economy that she could have performed.

                                                       2


AO 72A

(Rev.8/82)
             [R. at 25-26]. As a result, the ALJ concluded that Plaintiff was not under a disability

             from September 15, 2014, the alleged onset date, through June 30, 2017, the date last

             insured. [R. at 27].

                   The decision of the ALJ [R. at 16-27] states the relevant facts of this case as

             modified herein as follows:

                   The claimant is alleging disability as of September 15, 2014, due to stroke, cyst

             on the brain, neck problems, heart condition, hypertension, pinched nerves in the

             hands, thyroid, and depression. She testified that she began having headaches,

             described as migraines, in September 2014. She was seen at Emory Hospital and

             reported being told that she had a benign cyst and was prescribed medication for

             headaches. She denied significant relief with the medications. The claimant estimated

             that she had intermittent headaches approximately three days per week, lasting up to

             six hours at a time. The claimant related having a history of stroke, with some

             left-sided weakness in the left leg from the knees to the ankles and with constant

             swelling. She stated that she experienced shortness of breath and heart palpitations.

                   The claimant estimated that she was able to walk and stand for 12 to 15 minutes

             due to knee problems. She stated that she had been diagnosed with arthritis. She

             reported that she was able to sit “ok.” The claimant stated that she had been diagnosed

                                                       3


AO 72A

(Rev.8/82)
             with carpal tunnel and estimated that she was able to lift 12 pounds occasionally due

             to numbness in her hands. She reported feeling easily tired when climbing stairs. As

             to mental health, the claimant stated that she suffered from frequent anxiety and crying

             due to stress. She denied receiving any mental health treatment. She reported taking

             medications in the past but remarked that she ran out.

                   A consultative evaluation was completed on August 10, 2010, by Dianne

             Bennett-Johnson, M.D. The claimant complained of problems with a disc in neck and

             arthritis in the knees. She related that she was originally injured in 2008, undergoing

             right knee surgery, and that symptoms worsened after surgery. She denied arthritis in

             the right knee but related recently being advised of having arthritis in the left knee.

             She reported being rear-ended in December 2010 and subsequently experiencing

             radiating pain down the right side of all of the fingers on the right, with diminished

             grip. The claimant complained of experiencing neck pain, with difficulty sitting, but

             no difficulty standing. She added that she suffered from lower extremity swelling.

             She reported that she required assistance with brushing and combing her hair due to

             upper extremity issues. She also reported that she received help when taking a shower

             due to loss of balance. The claimant related having a low mood and added that she was




                                                        4


AO 72A

(Rev.8/82)
             recently widowed and had suffered the loss of other relatives as well. She reported

             having some incontinence issues with her bowels and bladder.

                   On examination, the claimant was observed to be obese and fatigued; however,

             she did not appear to be in acute distress while sitting. She was in obvious distress on

             arising, complaining of neck pain, and she was unable to lie on the examination table.

             Blood pressure was 140/90. She weighed 260 pounds and was five feet, seven inches

             tall. The report reflects spasm of the neck muscles, especially on the right, tender to

             palpation. Cardiac examination revealed regular rate and rhythm, great 2/6 systolic

             murmur, absent S3 and S4, with no elevation of jugular venous pulsation or carotid

             bruit. There was no edema or varicosities. Musculoskeletal evaluation revealed

             markedly diminished extension with pain, diminished flexion of the cervical spine,

             lumbar flexion to 80 degrees, and complaints of neck pain. There was crepitance on

             palpation of the right knee, with no joint line tenderness or effusion. The claimant

             exhibited a normal gait and tandem walk. Sensation was noted as diminished at the

             fingertips on the right, with reduced grip strength on the right. There was no cyanosis,

             clubbing, or edema of the extremities. The claimant exhibited a depressed mood, alert

             and fully oriented, with otherwise normal mentation. X-ray of the right knee revealed

             mild degenerative medial joint space narrowing, without evidence of acute

                                                        5


AO 72A

(Rev.8/82)
             abnormality. Dr. Bennett-Johnson diagnosed the claimant with cervical radiculopathy,

             status/post motor vehicle accident, depression, and knee arthritis. (Exh. 5F).

                   Donald Kent, Ph.D., completed a consultative psychological evaluation of the

             claimant on July 7, 2011. The claimant alleged problems with a disc in the neck,

             arthritis in the knees, and headaches. She attributed depression to difficulty coping

             with the deaths of her husband and her sister. She stated that she cannot sleep well.

             She reported being forgetful and having difficulty focusing. She denied seeking

             mental health treatment. Mental status examination reflects that the claimant was alert

             and oriented. Adequate rapport was established. Dr. Kent noted that the claimant

             appeared to be moderately to severely depressed. She was diagnosed with major

             depressive disorder, single episode, severe without psychotic features and Axis II

             diagnosis of estimate borderline intellectual functioning, without intelligence testing,

             along with Axis III diagnoses of neck injury, headaches, and arthritis by history.

                   Dr. Kent opined that the claimant’s ability to maintain concentration and

             attention to tasks was impacted by her depressed mood and that she was generally not

             able to follow through and complete tasks. The doctor concluded that the claimant was

             only capable of following simple directions and completing well-learned tasks and that

             she was likely a slow learner on a new job. Dr. Kent indicated that the claimant would

                                                        6


AO 72A

(Rev.8/82)
             have no particular problems regarding interaction with co-workers, supervisors, and/or

             the public. The doctor opined that the claimant’s depressed mood would likely make

             it difficult to adhere to a work schedule and meet production norms. (Exh. 4F).

                   An emergency room report from Emory University Hospital dated September

             4, 2014, shows that the claimant presented with a headache, a history of coronary

             artery disease, hypertension, and anemia. She related that the headache radiated to the

             back of her neck and prevented sleep. She described it as an “ice cream freeze”

             headache. The claimant complained of neck pain but denied changes in vision, nausea,

             vomiting, or recent trauma. She denied chest pain, shortness of breath, numbness, or

             tingling. Blood pressure was 192/92, and oxygen saturation was 100 percent. The

             claimant was alert, in no acute distress, smiling, and laughing intermittently throughout

             the evaluation. There was normal range of motion of the back with normal alignment

             and full range of motion of the neck without pain. Cardiovascular examination was

             essentially normal. The musculoskeletal evaluation revealed no edema. Gait was

             normal, and there was no difficulty with tandem gait. Neurologically, the claimant was

             alert and oriented, with no focal neurological deficits.

                   According to the report, the claimant complained of difficulty with balance.

             However, both a cerebellar test and ambulation were normal. A computerized

                                                        7


AO 72A

(Rev.8/82)
             tomography (“CT”) scan of the head showed no evidence of acute ischemic or

             hemorrhagic insult. There was a pineal lesion, likely representing a pineal cyst, with

             a referral for a magnetic resonance imaging (“MRI”). According to progress notes, it

             was not believed that the mass was related to headaches. Treatment notes show that

             the claimant ambulated to the bathroom with no difficulty and in no distress. The

             report shows that she felt better after medications. The claimant was diagnosed with

             headache and pineal mass. The report shows that the claimant remained stable with

             no vomiting and no complaints of headache, dizziness, or nausea. She underwent an

             MRI of the brain, which revealed no CT evidence of acute ischemic or hemorrhagic

             insult, along with a 1.0 centimeter pineal gland cyst, a normal variant, and an otherwise

             normal MRI of the brain. No follow-up was necessary. (Exh. 8F).

                   A discharge summary from Emory University Hospital shows that the claimant

             was admitted from January 3 to January 6, 2015, for complaints of leg weakness and

             numbness. It was noted that the claimant had a history of coronary artery disease,

             hypertension, congestive heart failure, anemia, and fibroids. According to the report,

             symptoms resolved within 15 minutes of arrival to the emergency room. A CT scan

             of the head showed no acute intracranial abnormality and stable pineal gland cyst.

             Neurological examination revealed some slight leg weakness and facial droop. An

                                                        8


AO 72A

(Rev.8/82)
             MRI revealed bilateral shattered infarcts in the occipital and temporal areas with a left

             vertebral occlusion and atherosclerosis in the right vertebral artery. The claimant was

             diagnosed with cerebrovascular accident, having posterior circulation infarcts, likely

             thromboembolic from atherosclerosis in the vertebral arteries, improving in lower left

             extremity weakness since admission. According to an echocardiogram, there was mild

             diastolic dysfunction and ejection fraction of 55 percent. The claimant was further

             diagnosed with coronary artery disease, heart failure, anemia, and hypertension. It was

             noted that she was non-compliant with medications at home. She was discharged in

             stable condition and was prescribed Aspirin, Atorvastatin, Ferrous Sulfate, Lisinopril,

             and Nicotine patches. Home exercises, physical therapy, occupational therapy, and

             rehab medicine were recommended. (Exh. 9F, pp. 8 to 10).

                   A progress note from Aaron Anderson, M.D., with Emory Health, shows that

             the claimant was evaluated in January 2015 for follow-up of a stroke. The claimant

             denied any new focal neurological deficits since discharge. Her blood pressure was

             154/82, and she weighed 270 pounds. Cranial nerves and motor and sensory

             examinations were essentially normal. Strength was full in all four extremities and her

             gait was stable. Deep tendon reflexes were reduced in the bilateral biceps, triceps,

             patellar, and ankles. Cerebellar evaluation revealed normal finger to nose to finger

                                                        9


AO 72A

(Rev.8/82)
             with rapid alternating movements and normal heel to shin testing. The claimant was

             assessed with hypertension, hyperlipidemia, coronary artery disease, smoker, obesity,

             and recent ischemic stroke, with no deficits at baseline. (Exh. 10F, pp. 1 to 5).

                   When the claimant was seen for a follow-up on March 13, 2015, progress notes

             reflect complaints of fatigue and depression without stroke symptoms. Examination

             shows that the claimant was awake and alert with normal cranial nerves and normal

             motor and sensory examinations. Deep tendon reflexes were reduced. However, her

             gait was stable and a cerebellar examination was essentially normal. Her blood

             pressure was 137/80, with a goal of 130/80. (Exh. 10F, pp. 7 to 11).

                   The record reflects that the claimant was seen in the emergency room at DeKalb

             Medical Center on March 17, 2015, for facial swelling associated with tooth pain. She

             denied significant weight change, cardiovascular palpitations, or joint pain. On

             physical examination, her blood pressure was 147/69. There was no lymphadenopathy

             of the neck. There was good strength and tone noted on musculoskeletal evaluation.

             There was no cyanosis, clubbing, or edema noted in the extremities. The record shows

             poor dentition in the upper molar region with swelling in the right upper face region.

             The claimant had normal affect, insight, and concentration and did not appear to be in

             acute distress. (Exh. 12F, pp. 13 to 14).

                                                         10


AO 72A

(Rev.8/82)
                   Follow-up treatment notes from Emory Clinic on June 2015, the last record of

             treatment, indicates that the claimant reported intermittent bilateral ankle swelling but

             denied pain, numbness, or tingling. She further denied blurred vision or any symptoms

             of stroke. Physical examination shows that the claimant was alert and oriented. Blood

             pressure was 135/71.       Cranial nerve evaluation, cerebellar evaluation, motor

             examination, and sensory examination were essentially normal. Deep tendon reflexes

             were reduced; however, gait was stable. The report shows that there was no significant

             disability and that, despite some symptoms, the claimant was able to carry out all usual

             activities. She was diagnosed with other late effects of cerebrovascular accident.

             Treatment notes show that the etiology of the stroke appeared to be a large vessel

             disease from the bilateral vertebral artery atherosclerosis, potentially causing distal

             embolism. Although the report reflects that cardioembolism was still possible, it

             indicates that it was less likely. (Exh. 13F, pp. 2 to 5).

                   The claimant completed an Adult Function Report. (Exh. 6E). She indicated

             that she required some assistance with personal care. She denied needing special

             reminders to take care of her personal needs or to take her medicine. The claimant

             stated that she prepared meals one day per week and performed some housework. She

             indicated that she shopped in stores for food, accompanied by her family. She noted

                                                        11


AO 72A

(Rev.8/82)
             no problems with handling money. She denied any social activities but indicated that

             she attended church every Sunday. The claimant reported that she has no problems

             getting along with others. She stated that she was able to finish what she started, able

             to follow spoken instructions “good,” and able to follow written instructions “ok.”

                    Maureen Muoneke, M.D., a state agency medical consultant, reviewed the

             claimant’s medical evidence of record in May 2015 and concluded that physical

             impairments were non-severe. (Exh. 1A). L. Zuniga, M.D., state agency medical

             consultant, reviewed the claimant’s medical evidence of record in September 2015 and

             affirmed Dr. Muoneke’s opinion.

                    Additional facts will be set forth as necessary during discussion of Plaintiff’s

             arguments.

             III.   Standard of Review

                    An individual is considered to be disabled if she is unable to “engage in any

             substantial gainful activity by reason of any medically determinable physical or mental

             impairment which can be expected to result in death or which has lasted or can be

             expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §

             423(d)(1)(A).    The impairment or impairments must result from anatomical,

             psychological, or physiological abnormalities which are demonstrable by medically

                                                       12


AO 72A

(Rev.8/82)
             acceptable clinical and laboratory diagnostic techniques and must be of such severity

             that the claimant is not only unable to do her previous work but cannot, considering

             age, education, and work experience, engage in any other kind of substantial gainful

             work which exists in the national economy. See 42 U.S.C. §§ 423(d)(2) and (3).

                   “We review the Commissioner’s decision to determine if it is supported by

             substantial evidence and based upon proper legal standards.” Lewis v. Callahan, 125

             F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a scintilla and is

             such relevant evidence as a reasonable person would accept as adequate to support a

             conclusion.”    Id. at 1440.     “Even if the evidence preponderates against the

             [Commissioner’s] factual findings, we must affirm if the decision reached is supported

             by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

             “‘We may not decide the facts anew, reweigh the evidence, or substitute our judgment

             for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

             Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                   “The burden is primarily on the claimant to prove that [s]he is disabled, and

             therefore entitled to receive Social Security disability benefits.” Doughty v. Apfel, 245

             F.3d 1274, 1278 (11th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)). Under the

             regulations as promulgated by the Commissioner, a five step sequential procedure is

                                                        13


AO 72A

(Rev.8/82)
             followed in order to determine whether a claimant has met the burden of proving her

             disability. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. At step

             one, the claimant must prove that she is not engaged in substantial gainful activity. See

             id. The claimant must establish at step two that she is suffering from a severe

             impairment or combination of impairments. See id. At step three, the Commissioner

             will determine if the claimant has shown that her impairment or combination of

             impairments meets or medically equals the criteria of an impairment listed in 20 C.F.R.

             Part 404, Subpart P, Appendix 1. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§

             404.1520, 416.920. If the claimant is able to make this showing, she will be

             considered disabled without consideration of age, education, and work experience. See

             id. “If the claimant cannot prove the existence of a listed impairment, [s]he must prove

             at step four that [her] impairment prevents [her] from performing [her] past relevant

             work.” Doughty, 245 F.3d at 1278. “At the fifth step, the regulations direct the

             Commissioner to consider the claimant’s residual functional capacity, age, education,

             and past work experience to determine whether the claimant can perform other work

             besides [her] past relevant work.” Id. If, at any step in the sequence, a claimant can

             be found disabled or not disabled, the sequential evaluation ceases and further inquiry

             ends. See 20 C.F.R. §§ 404.1520(a), 416.920(a).

                                                        14


AO 72A

(Rev.8/82)
             IV.   Findings of the ALJ

                   The ALJ made the following findings of fact and conclusions of law:

             1.    The claimant last met the insured status requirements of the Social Security Act
                   on June 30, 2017.

             2.    The claimant did not engage in substantial gainful activity during the period
                   from her alleged onset date of September 15, 2014, through her date last insured
                   of June 30, 2017. (20 C.F.R. § 404.1571, et seq.).

             3.    Through the date last insured, the claimant had the following severe
                   impairments: cervical radiculopathy and ischemic heart disease. (20 C.F.R. §
                   404.1520(c)).

             4.    Through the date last insured, the claimant did not have an impairment or
                   combination of impairments that met or medically equaled the severity of one
                   of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (20
                   C.F.R. §§ 404.1520(d), 404.1525, and 404.1526).

             5.    Through the date last insured, the claimant had the residual functional capacity
                   to perform sedentary work as defined in 20 C.F.R. § 404.1567(a) except she can
                   occasionally climb ladders, ropes, and scaffolds. She would have occasional
                   difficulty with complex and detailed instructions, with ability to concentrate for
                   two hours at a time.

             6.    Through the date last insured, the claimant was unable to perform any past
                   relevant work. (20 C.F.R. § 404.1565).

             7.    The claimant was born on July 26, 1969, and was 47 years old on the date last
                   insured. (20 C.F.R. § 404.1563).

             8.    The claimant has at least a high school education and is able to communicate in
                   English. (20 C.F.R. § 404.1564).



                                                       15


AO 72A

(Rev.8/82)
             9.    Transferability of job skills is not material to the determination of disability
                   because using the Medical-Vocational Rules as a framework supports a finding
                   that the claimant is “not disabled,” whether or not the claimant has transferable
                   job skills. (See Social Security Ruling (“SSR”) 82-41 and 20 C.F.R. Part 404,
                   Subpart P, Appendix 2).

             10.   Through the date last insured, considering the claimant’s age, education, work
                   experience, and residual functional capacity, there were jobs that existed in
                   significant numbers in the national economy that the claimant could have
                   performed. (20 C.F.R. §§ 404.1569 and 404.1569(a)).

             11.   The claimant was not under a disability, as defined in the Social Security Act,
                   at any time from September 15, 2014, the alleged onset date, through June 30,
                   2017, the date last insured. (20 C.F.R. § 404.1520(g)).

             [R. at 18-27].

             V.    Discussion

                   Plaintiff argues that the ALJ’s decision denying her disability application should

             be reversed. [Doc. 10]. According to Plaintiff, the ALJ did not fully and fairly

             develop the record. [Id. at 8-10]. Specifically, Plaintiff contends that the ALJ should

             have ordered an updated consultative mental health evaluation.1 [Id.]. For the reasons

             discussed infra, the court finds Plaintiff’s arguments unpersuasive and concludes that

             the ALJ’s decision was supported by substantial evidence and was based upon proper

             legal standards.

                   1
                    Plaintiff does not contend that the ALJ should have ordered an additional
             physical consultative evaluation. [Doc. 10].

                                                       16


AO 72A

(Rev.8/82)
                   “Because a hearing before an ALJ is not an adversary proceeding, the ALJ has

             a basic obligation to develop a full and fair record.” Cowart v. Schweiker, 662 F.2d

             731, 735 (11th Cir. 1981). “Nevertheless, there must be a showing of prejudice before

             we will find that the claimant’s right to due process has been violated to such a degree

             that the case must be remanded to the Secretary for further development of the record.”

             Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (citing Kelley v. Heckler, 761 F.2d

             1538, 1540 (11th Cir. 1985)). In making this determination, courts “are guided by

             whether the record reveals evidentiary gaps which result in unfairness or clear

             prejudice.” Id. (citations and internal quotation marks omitted). The relevant

             regulations provide that it is the ALJ who has discretion to determine whether to order

             a consultative evaluation. See 20 C.F.R. §§ 404.1512(b)(2) (“We may ask you to

             attend one or more consultative examinations at our expense.”), 404.1517 (“[W]e may

             ask you to have one or more physical or mental examinations or tests.”),

             416.912(b)(2), 416.917. The Eleventh Circuit has held that an ALJ is not required to

             order a consultative examination or other evidence “as long as the record contains

             sufficient evidence for the administrative law judge to make an informed decision.”

             Ingram v. Comm’r of Social Security Admin., 496 F.3d 1253, 1269 (11th Cir. 2007).

             The undersigned concludes that the ALJ in the present case had sufficient information

                                                       17


AO 72A

(Rev.8/82)
             in the record to make an informed decision regarding Plaintiff’s alleged mental

             limitations. As a result, the ALJ was not obligated to obtain an additional consultative

             mental health evaluation.

                   The ALJ assessed Plaintiff’s mental residual functional capacity and found that

             she would have occasional difficulty with complex and detailed instructions and that

             she would have the ability to concentrate for two hours at a time. [R. at 20]. In

             evaluating Plaintiff’s mental limitations, the ALJ discussed Plaintiff’s medical records,

             her testimony and self-reports, a psychological assessment from a State agency

             consultant, and a third party report from Plaintiff’s husband. Plaintiff reported, and the

             record confirms, that she received a significant amount of medical treatment for

             physical problems. [R. at 269-74, 312-16, 478-772]. The ALJ noted, however, that

             Plaintiff denied seeing a doctor or other health care professional for any mental

             condition despite her allegations that she suffered from anxiety and depression. [R. at

             19, 48, 52, 269, 272]. The record also reveals that Plaintiff took numerous medications

             for problems related to her heart, thyroid, cholesterol, and blood pressure. But, as the

             ALJ pointed out, Plaintiff indicated in disability reports that she did not take any

             medication for her mental problems. [R. at 19, 271-72, 315-16]. In addition, the ALJ




                                                        18


AO 72A

(Rev.8/82)
             noted that Plaintiff, at the reconsideration level, “did not allege any changes in her

             psychological condition or any new psychological limitation.” [R. at 19].

                   Plaintiff’s testimony at the administrative hearing confirmed the lack of

             treatment for any alleged mental difficulties. Plaintiff testified that, although she

             suffered from frequent anxiety and crying due to stress, she had not received any

             mental health treatment. [R. at 20, 48, 52]. Plaintiff merely stated that she had thought

             about seeking such treatment. [Id.]. Plaintiff also testified at the hearing that at some

             point she had taken some unspecified medication that treatment providers at Emory

             had given her for depression and/or anxiety. [R. at 48]. However, Plaintiff used all

             of the pills given to her, and there is no indication that she sought any refills or other

             medication. [Id.]. The fact that Plaintiff sought extensive medical treatment for

             physical problems but virtually no treatment for mental problems supports a finding

             that the ALJ was under no obligation to order a consultative mental health evaluation.

             See Castle v. Colvin, 557 Fed. Appx. 849, 853-54 (11th Cir. 2014) (holding that the

             ALJ was not required to obtain a consultative evaluation given the lack of treatment,

             plaintiff’s own testimony, and his self-reported activities).

                   The ALJ further noted that State agency consultant Dr. J. McWilliams reviewed

             Plaintiff’s mental evidence of record in August 2015 and found that there was

                                                        19


AO 72A

(Rev.8/82)
             insufficient evidence to assess a mental disorder. [R. at 19, 85-88]. Dr. McWilliams

             pointed out that Plaintiff had been diagnosed with depression by consultative examiner

             Dr. Donald Kent in 2011. [R. at 19, 86]. However, Dr. McWilliams explained that the

             diagnosis was not supported by any treatment records or an assessment of activities of

             daily living. [Id.]. The ALJ explained that he gave Dr. McWilliams’ opinion

             substantial weight because the consultant provided specific reasons for his opinion and

             because it was supported by the record evidence. [R. at 19]. The ALJ also discussed

             Dr. Kent’s July 2011 consultative evaluation. [R. at 21-22, 25, 474-76]. The ALJ

             stated that he gave Dr. Kent’s opinion less weight because “the limitations assessed by

             the doctor are inconsistent with the lack of treatment and medications.” [R. at 25].

                   The court finds that substantial evidence supports the ALJ’s decision to give

             substantial weight to Dr. McWilliams’ opinion and less weight to Dr. Kent’s opinion,

             which was issued more than three years prior to Plaintiff’s alleged onset date. “The

             Commissioner . . . is not obligated to agree with a medical opinion if the evidence

             tends toward a contrary conclusion.” Swank v. Colvin, 2015 WL 649019, at *3 (S.D.

             Ga. February 13, 2015) (citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)).

             “As the fact-finder, the ALJ was entitled to weigh the evidence and ultimately reject

             portions of [the physician’s] report as inconsistent with other evidence of record.”

                                                       20


AO 72A

(Rev.8/82)
             Kinard v. Astrue, 2013 WL 541428, at *5 (N.D. Ala. February 7, 2013) (citing

             McCloud v. Barnhart, 166 F. Appx. 410, 418-19 (11th Cir. 2006) (holding that an ALJ

             “may reject the opinion of any physician when the evidence supports a contrary

             conclusion”); 20 C.F.R. § 416.929(c)(4)). See also Bloodsworth, 703 F.2d at 1240.

             Moreover, although treating source opinions must be accorded substantial weight

             unless good cause exists to discredit them, no such deference must be given to the

             opinions of non-treating consultants. See Lewis, 125 F.3d at 1440; Swindle v.

             Sullivan, 914 F.2d 222, 226 n.3 (11th Cir. 1990).

                   The ALJ also discussed a Third Party Adult Function Report completed by

             Plaintiff’s husband in March 2015. [R. at 24, 286-93]. Plaintiff’s husband reported

             that Plaintiff is able to take care of her children aged seven and fifteen by cooking and

             cleaning. [Id.]. The report also shows that Plaintiff prepares meals with others’ help,

             performs light indoor chores with assistance, shops for groceries approximately every

             two weeks, does not need reminders to care for herself or take medicine, and is able

             to pay bills, count change, handle a savings account, and use a checkbook. [Id.].

             Plaintiff’s daily activities do not support her contention that an additional mental

             examination was needed in order for the ALJ to make an informed decision.




                                                        21


AO 72A

(Rev.8/82)
                   Treatment records likewise do not establish that the ALJ lacked sufficient

             information to evaluate Plaintiff’s alleged mental difficulties. Not only did Plaintiff

             fail to obtain mental health treatment, but, when Plaintiff was seen for physical

             problems, treatment notes indicate that the mental examinations were generally

             unremarkable. The ALJ cited to records from Emory University Hospital in September

             2014 showing that Plaintiff presented with a headache radiating to the back of her

             neck. [R. at 22, 572-85]. Throughout the examination, Plaintiff was alert, oriented,

             in no acute distress, and smiling and laughing intermittently. [Id.]. The ALJ also

             pointed to records from March 2015 indicating that when Plaintiff was seen for a

             follow-up after a stroke, she complained of fatigue and depression. [R. at 23, 641-45].

             However, Plaintiff was awake, alert, and oriented to person, place, and time. [Id.]. A

             few days later, Plaintiff was seen in the emergency room for facial swelling associated

             with tooth pain. [R. at 23, 744-45]. Plaintiff was alert and oriented and had normal

             affect, insight, and concentration. [Id.]. The lack of mental health treatment sought

             by Plaintiff and the generally unremarkable mental examinations provide additional

             support for the ALJ’s decision. See Castle, 557 Fed. Appx. at 853-54.

                   Plaintiff attempts to explain the lack of mental health treatment records by

             making a conclusory assertion that she had no medical insurance, but Plaintiff cites to

                                                       22


AO 72A

(Rev.8/82)
             no evidence in support thereof. [Doc. 10 at 8]. Neither does Plaintiff cite to any

             instance when she was prevented from obtaining mental treatment based on a lack of

             insurance. [Id.]. The Commissioner also correctly notes that Plaintiff does not argue

             that the ALJ failed in his duty to obtain medical records. [Doc. 12 at 11-12; R. at 95].

             In addition, although it is clear from statements made by Plaintiff’s counsel at the

             hearing that he was aware of the lack of evidence supporting Plaintiff’s disability

             claim, there is no indication that Plaintiff submitted additional evidence after the

             hearing or that Plaintiff even asked the ALJ to order a consultative examination. [R.

             at 36]. Based on these facts, the court concludes that the ALJ’s decision not to obtain

             additional evidence regarding Plaintiff’s mental health was not an abuse of discretion.

                   The Eleventh Circuit has made it clear that “the claimant bears the burden of

             proving that [she] is disabled, and, consequently, [she] is responsible for producing

             evidence in support of [her] claim.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

             2003) (citing 20 C.F.R. § 416.912); accord Doughty, 245 F.3d at 1278. The relevant

             regulations similarly provide that the burden is on the claimant to submit evidence or

             inform the Social Security Administration about evidence that relates to the issue of

             whether the claimant is disabled. 20 C.F.R. §§ 404.1512(a), 416.912(a). In the present

             case, Plaintiff did not seek any mental health treatment during her insured period,

                                                       23


AO 72A

(Rev.8/82)
             which expired on June 30, 2017, and there is a lack of evidence supporting Plaintiff’s

             allegations of mental limitations greater than those found by the ALJ. Plaintiff was

             free to obtain an opinion from a medical source and provide this information to the

             Social Security Administration in support of her claim. The fact that Plaintiff declined

             to do so did not impose an obligation on the ALJ to seek out an additional consultative

             mental evaluation, especially given the lack of evidence showing mental health

             problems and Plaintiff’s failure to request such an evaluation.

                   In sum, the court finds that the ALJ had sufficient evidence to make an informed

             decision. See Johnson v. Comm’r, Social Security Admin., 618 Fed. Appx. 544, 551

             (11th Cir. 2015) (“Where the record contains sufficient evidence to allow an informed

             decision, however, the duty to fully and fairly develop the record does not impose the

             requirement to order a consultative examination.”); Cooper v. Astrue, 2009 WL

             537148, at *7 (M.D. Ga. March 3, 2009) (noting that “an ALJ is not required to order

             additional consultative examinations if he does not find them necessary to make an

             informed decision”). The ALJ fully and fairly developed the record, and Plaintiff has

             failed to show that there are “evidentiary gaps which result[ed] in unfairness or clear

             prejudice.” Brown, 44 F.3d at 935 (citations and internal quotation marks omitted).

             Because a reasonable person would accept the record evidence as adequate to support

                                                       24


AO 72A

(Rev.8/82)
             the ALJ’s conclusion that Plaintiff was not under a disability, remand is not

             appropriate. See Lewis, 125 F.3d at 1440.

             VI.   Conclusion

                   For all the foregoing reasons and cited authority, the court finds that the ALJ’s

             decision was supported by substantial evidence and was based upon proper legal

             standards.   It is, therefore, ORDERED that the Commissioner’s decision be

             AFFIRMED.        The Clerk is DIRECTED to enter judgment in favor of the

             Commissioner.2

                   SO ORDERED, this 3rd day of September, 2019.




                   2
                     On December 26, 2018, an administrative order was issued staying this case in
             light of lapse of appropriations. [Doc. 11]. The stay was lifted as of January 25, 2019.

                                                       25


AO 72A

(Rev.8/82)
